                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 20-7851-PA (KS)                                         Date: December 14, 2020
Title      Josh Manuel Magana v. State of California




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Petitioners:                Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On August 26, 2020, Petitioner, a California state prisoner proceeding pro se, filed
a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (the “Petition”). (Dkt.
No. 1.) On October 22, 2020, Respondent filed a Motion to Dismiss (the “Motion”) on the
grounds that the Petition fails to name a proper respondent, is untimely, and is not fully
exhausted. (Dkt. No. 6.) Pursuant to the Court’s February 25, 2020 Order, Petitioner’s
Opposition to that Motion was due within 30 days of the service of the Motion—that is, no
later than November 21, 2020. (See Dkt. No. 4 at 3.)

        Three weeks have now passed since the date on which Petitioner’s opposition was
due, and Petitioner has not filed a response to the Motion to Dismiss. Local Rule 7-12
states that a party’s failure to file a required document such as an opposition to a motion
“may be deemed consent to the granting [ ] of the motion.” Further, pursuant to Rule 41(b)
of the Federal Rules of Civil Procedure, an action may be subject to involuntary dismissal
if a Petitioner “fails to prosecute or to comply with these rules or a court order.” Thus, the
Court could properly recommend dismissal of the action for Petitioner’s failure to oppose
the Motion To Dismiss and to timely comply with the Court’s orders.

       However, in the interests of justice, Petitioner is ORDERED TO SHOW CAUSE
on or before January 4, 2021 why the action should not be dismissed under Local Rule
7-12 and Rule 41(b) of the Federal Rules of Civil Procedure. In order to discharge this
Order and proceed with this action, Petitioner must file by the January 4, 2021 deadline
either: (1) a complete and detailed opposition (in a manner fully complying with the Local


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 20-7851-PA (KS)                                     Date: December 14, 2020
Title      Josh Manuel Magana v. State of California


Rules) to the Motion to Dismiss; or (2) a request for an extension to file the Opposition
accompanied by a sworn declaration (not to exceed 3 pages) establishing good cause for
Petitioner’s failure to timely respond to the Motion to Dismiss.

       Alternatively, Petitioner may discharge this Order and dismiss this case by filing a
signed document entitled a “Notice of Voluntary Dismissal” requesting the voluntary
dismissal of the action without prejudice pursuant to Rule 41(a)(1) of the Federal Rules of
Civil Procedure.

       Petitioner is cautioned that his failure to timely comply with this order will lead
to a recommendation of dismissal based on Local Rule 7-12 and Rule 41 of the Federal
Rules of Civil Procedure.




                                                                                               :
                                                               Initials of Preparer   gr




CV-90 (03/15)                        Civil Minutes – General                               Page 2 of 2
